             Case 3:19-mj-00281-CHL Document 1 Filed 04/03/19 Page 1 of 3 PageID #: 1


 AO 9 1 (Rev. 11/11 ) Crimi nal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                                                                                 VANesf       .!bseaP       c~K
                                                      Western District of Kentucky                                          APR U3 20_19
                    United States of America                          )                                             U.S. DISTRICTCOURT
                                   V.                                 )                                            WEST'N. DIST. KENTUCKY
                                                                      )
                                                                      )
                                                                              Case No.     '3 :J1-M J- :2-r-l
                          KEVIN WALLS                                 )
                                                                      )
                                                                      )
                             Defe ndant(s)


                                                    CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      March 17, 2019               in the county of                Spencer               in the
        Western          District of            Kentucky         , the defendant(s) violated :

              Code Section                                                      Offense Description

18 U.S.C. Section 922(g)(1)                        Felon in Possession of a Firearm




           This criminal complaint is based on these facts:


See Attached Affidavit.




          ti! Continued on the attached sheet.


                                                                                                 Complainant 's signature

                                                                                           ATF SA Jennifer Ockerman
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:             04/03/2019


City and state:                         Louisville, Kentucky                    Colin H. Lindsay, United States Magistrate Judge
                                                                                                 Printed name and title
   Case 3:19-mj-00281-CHL Document 1 Filed 04/03/19 Page 2 of 3 PageID #: 2




I, Jennifer S. Ockerman, Special Agent (SA), (hereinafter "Affiant"), being duly sworn, depose

and state the following:

1. I make this affidavit from personal knowledge based on reports prepared by myself and/or

   other law enforcement officers, communications with other individuals who have personal

   knowledge of the events and circumstances described herein, and information gained through

   my training and experience. The information outlined below is provided for the limited

   purpose of establishing probable cause and does not contain all known details and facts of

   which I am aware of relating to this investigation.

2. I have been employed by the United States Department of Justice, Bureau of Alcohol,

   Tobacco, Firearms and Explosives (ATF) since July of 2014. Prior to ATF, I was employed

   for approximately four (4) years with the University of Kentucky Police Department, in

   Lexington, KY. I am a graduate of the Federal Law Enforcement Training Center's Criminal

   Investigator Training Program and the ATF National Academy's Special Agent Basic

   Training . .In addition, I am a graduate of the Department of Criminal Justice Training Center

   in Richmond, KY.

3. This affidavit is submitted in support of an application for a complaint for Kevin Walls for a

   violation of 18 U.S .C . § 922(g) (1 ), possession of a firearm by a prohibited person.

4. On or about October 8, 1999, Kevin WALLS , DOB: XX-XX-1972 was convicted in Case #

   99-CR-00028 of Possession of Controlled Substance 1st Degree Cocaine in the Circuit Court

   of Nelson County, Kentucky.

5. On or about February 4, 2003 , Kevin WALLS, DOB: XX-XX-1972 was convicted in Case#

   02-CR-00006 of Driving DUI Suspended License 2 nd Offense in the Circuit Court of Spencer

   County, Kentucky.
   Case 3:19-mj-00281-CHL Document 1 Filed 04/03/19 Page 3 of 3 PageID #: 3




6. On or about September 11 , 2006, Kevin WALLS , DOB: XX-XX-1972 was convicted in

   Case# 06-CR-00098 of Operating Motor Vehicle Under the Influence 4th Offense in the

   Circuit Court of Nelson County, Kentucky.

7. On March 17, 2019, WALLS went to Taylorsville Police Department, Taylorsville,

   Kentucky to report someone following him. WALLS contacted Kentucky State Police (KSP)

   Trooper Lee in the parking lot and stated he was being followed . During the conversation

   with Trooper Lee, WALLS stated he had a handgun in the backseat of his truck. WALLS

   gave Trooper Lee permission to secure the firearm , a Hi Point Model JCP .40 caliber pistol

   bearing serial number 711911 , from WALLS ' vehicle, bearing Kentucky License Plate 983-

   TVN.

8. On April 3, 2019, Special Agent Joseph Hicks, an Interstate Nexus Expert, provided a

   verbal determination on the Hi Point Model JCP .40 caliber pistol bearing serial number

   711911. Agent Hicks is of the opinion the above firearm was not manufactured in the

   Commonwealth of Kentucky, thus traveling in and affecting interstate commerce.

                                                Respectfully submitted,




                                                   ifer S. Ockerman
                                                A F Special Agent

       Subscribed and sworn to before me on the 3rd day of April 2019.




      COL H. LINDSAY
      UNITED STATES MAGISTRATE JUDG
